WALKER, Circuit Judge
(dissenting in part). I concur in the foregoing opinion, except the part of it which deals with the demurrer to the special replication to plea 4. In my opinion that demurrer should have been sustained. It was clearly disclosed by that replication that nothing but the defendant’s acceptance of the payment after it was due, without giving notice of its exercise of the option to terminate the contract, as to further deliveries, was relied on to support the claim that the option had ceased to exist when the defendant undertook to exercise it. By the contract the defendant agreed to make sales of oil only for cash on delivery. A failure to pay any amount when due conferred on the defendant the option to terminate the contract as to further deliveries, and it was expressly stipulated that “no forbearance or course of dealing shall affect this right of the seller.” The option was given as a means of enabling the defendant to terminate its obligation to make sales of oil to the plaintiff in the event of the latter’s “failure to pay any amount when due.”
In my opinion the quoted provision is deprived of the effect its language shows it was intended to have by a decision that the seller lost that right by merely failing to exercise it prior to or at. the time of its acceptance of the amount of a payment which was not made when it was due. The writer understands that the law of election, or of estoppel or waiver, must be relied on to support a claim that a party having two contract rights loses one of them as a consequence of his exercising the other. Upon the happening of the alleged failure by the plaintiff to make a payment when it was due, the defendant was nut put to an election between terminating the contract because of that default and accepting payment of the overdue amount, as, upon the happening of the default, it had both the right to exact payment of that amount and the right to terminate the contract as to further deliveries because of the failure to pay that amount when it was due. The exercise of one right was not inconsistent with the exercise of the other. The law of election is applicable only when the rights or remedies which may he availed of are inconsistent. Thomas v. Sugarman, 218 U. S. 129, 30 Sup. Ct. 650, 54 L. Ed. 967, 29 L. R. A. (N. S.) 250; Robb v. Vos, 155 U. S. 13-43, 15 Sup. Ct. 4, 39 L. Ed. 52; 2 Williston on Contracts, § 688, pp. 1331, 1332.
The acceptance of the amount overdue for oil already delivered was entirely consistent with a termination of the contract as to further deliveries. No ground of estoppel is disclosed. It is not made to appear that the plaintiff changed its position to its prejudice between the time of the failure to make a payment when it was due and the time of the defendant’s exercise of the option to terminate the contract as to further deliveries. Even if the stipulation in question had not contained the provision against the seller’s right to terminate being affected by any forbearance or course of dea.hTg, that rifdit was exercisable within a, reasonable time. There is nothing to indicate that the exercise of *32the right was unduly delayed, or that the plaintiff was prejudiced by the delay. If it was exercised with reasonable dispatch, and before the situation of the plaintiff was materially changed, it would not lie in the mouth of the latter to complain of a delay by which it was not affected, though the stipulation as to forbearance had' been omitted. Pence v. Langdon, 99 U. S. 578, 25 E. Ed. 420. But that stipulation was a valid one, and it should be accorded the effect it was intended to have. It stood in the way of the defendant losing the right to terminate the contract by merely failing to exercise that right before an overdue payment was made and accepted. The pleadings in question show that in the contingency which arose the defendant had the right to terminate the contract as to further deliveries. In the opinion of the writer there was not disclosed any act or omission of the.defendant which had the legal effect of depriving it of that right. It is not believed that one-waives or otherwise loses a contract right in consequence of conduct which is entirely consistent with the existence of an intention on his part to retain that right and to exact the enforcement of it.